Citation Nr: 0921925	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-02 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected nummular eczema.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected left knee disability.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected migraine headaches.

4.  Entitlement to service connection for bilateral athlete's 
foot.

5.  Entitlement to service connection for low back pain.

6.  Entitlement to service connection for abdominal pain.




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from March 1999 to August 2003.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of November 2003 and February 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

Procedural history

In the above referenced November 2003 rating decision, the RO 
granted the Veteran's claims of entitlement to service 
connection for nummular eczema, a left knee disability, and 
tension/migraine headaches; noncompensable (zero percent) 
disability ratings were assigned.  The Veteran disagreed with 
these assigned disability ratings and subsequently perfected 
an appeal as to each issue.

In the above referenced February 2004 rating decision, the RO 
denied the Veteran's claims of entitlement to service 
connection for bilateral athlete's foot, low back pain, and 
abdominal pain.  The Veteran disagreed with the RO's 
decisions and subsequently perfected an appeal as to these 
issues as well.  The appeals have been merged for the sake of 
economy.

The Veteran opted to testify at a personal hearing, and such 
was scheduled to be conducted by the undersigned Veterans law 
Judge at the RO on January 16, 2008.  The Veteran failed to 
report to the hearing.  


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's 
service-connected eczema affects 3 percent of the entire body 
and 1 percent of the exposed areas affected.

2.  The Veteran uses a topical cream to treat her eczema.

3.  The Veteran's left knee disability is manifested by 
reports of daily pain. 

4.  The Veteran's has full range of motion [both flexion and 
extension] of her left knee.

5.  The evidence of record indicates that the Veteran's 
headaches are not prostrating.

6.  The evidence does not show that the Veteran's service-
connected eczema, left knee disability, or headache 
disability are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

7.  The competent medical evidence of record does not support 
a finding that the Veteran currently has bilateral athlete's 
foot.

8.  The competent medical evidence of record does not support 
a finding that the Veteran currently has a low back 
disability.

9.  The competent medical evidence of record does not support 
a finding that the Veteran currently has an abdominal 
disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
rating for service-connected eczema have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2008).

2.  The schedular criteria for a compensable disability 
rating for a service-connected left knee disability are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.           §§ 
4.40, 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2008).

3.  The schedular criteria for an increased disability rating 
for service-connected migraine headaches have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2008).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).

5.  Athlete's foot was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

6.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

7.  An abdominal disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to increased (compensable) 
ratings for her service-connected eczema, left knee 
disability, and migraine headaches.  She also claims 
entitlement to service connection for bilateral athlete's 
foot, back pain, and abdominal pain.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements to substantiate claims for service connection in 
a letter from the RO dated September 8, 2003 including 
evidence of "a relationship between your disability and an 
injury, disease, or event in military service."  
Additionally, the Veteran was informed of the evidentiary 
requirements to substantiate claims for an increased 
disability rating in a letter from the RO dated January 27, 
2005, including evidence that his service-connected 
disability "has gotten worse."

Crucially, the Veteran was informed of VA's duty to assist 
her in the development of her claims and advised of the 
provisions relating to the VCAA in the September 2003 and 
January 2005 letters from the RO.  Specifically, the Veteran 
was advised in the September 2003 letter that VA is 
responsible for obtaining relevant records from any Federal 
agency to include military records and records from VA 
hospitals.  The letter also indicated that a VA would 
schedule a medical examination to aid in the adjudication of 
her claims.  See also the January 2005 VCAA letter, page 4.  

The September 2003 letter additionally informed the Veteran 
that VA would make reasonable efforts to obtain the Veteran's 
private treatment records.  Included with the September 2003 
letter was a copy of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the letter asked that the 
Veteran complete this release so that VA could obtain these 
records on her behalf.  

The September 2003 letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the January 2005 letter, page 4.

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the January 2005 VCAA letter, page 1.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).  
  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in a letter dated March 20, 2006 from the RO, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the March 2006 
letter from the RO.  In any event, in light of the denial of 
the Veteran's claims below, proper notice pursuant to Dingess 
is moot.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of her 
claims in November 2003 and February 2004.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, following the 
issuance of the January 2005 and March 2006 letters, the 
Veteran was allowed the opportunity to present evidence and 
argument in response.   The Veteran opted to present 
testimony at a personal hearing before the Board, and such 
was scheduled.  However the Veteran failed to report to the 
hearing.  The Veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the Veteran in the timing of the VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
[depending on the disability involved], based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit [or ask VA to 
obtain] that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to her increased 
rating claims as contemplated in the recent Vazquez 
decision.  However, the essential fairness of the 
adjudication was not affected because the Veteran had actual 
knowledge of what was necessary to substantiate these claims. 
 See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran has submitted argument which specifically 
referenced symptoms listed under the Diagnostic Codes 
utilized in rating her claims and made specific argument as 
to how his disabilities had increased in severity and the 
effect that increase had on her daily life.  See the 
Veteran's January 2005 substantive appeal [noting that her 
"eczema, left knee sprain, tension headaches are all worse 
than the current 0%"].  Moreover, both the Veteran and her 
representative discussed reasons why they believe that the 
Veteran met the evidentiary burdens necessary to allow for 
the grant of his increased rating claims and have referenced 
criteria listed under the diagnostic codes under which the 
Veteran is currently rated.  See, e.g., the April 1, 2009 
Informal Hearing Presentation.  It is therefore clear that 
the Veteran was aware of the applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

In any event, with respect to appeals of initially assigned 
disability ratings such as the instant case, the additional 
notice requirements recently set forth in Vazquez-Flores do 
not apply.  Specifically, once service connection has been 
granted, VA's VCAA notice obligations are fully satisfied and 
any defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. 
Peake, 222 Vet. App. 128 (2008) [where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].
Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the Veteran's service 
treatment records and VA treatment reports.  Additionally, 
the Veteran was afforded VA examinations in October 2003 and 
January 2004.  

The Veteran's representative has recently argued that each 
issue currently before the Board should be remanded to the 
agency of original jurisdiction (AOJ) to obtain more current 
VA examinations of the Veteran's claimed disabilities.  See 
the April 1, 2009 Informal Hearing presentation.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2008).  The RO provided the 
Veteran appropriate VA examinations in October 2003 and 
January 2004.  Additionally, the RO scheduled the Veteran for 
another VA examination in June 2005, but the Veteran failed 
to report.  

The Board acknowledges that it has been over four years since 
the Veteran's last examination, in November 2004.  [She 
failed to report for VA examinations scheduled in June 2005.]  
Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  However, in this case, there is no evidence beyond 
the contentions of the Veteran's representative that there 
has been a material change in the severity of the Veteran's 
service-connected disorders since she was last examined.  See 
the April 1, 2009 Informal Hearing Presentation; see also 38 
C.F.R. § 3.327(a).

The Board does not believe that the medical evidence of 
record in this case is too old to adequately evaluate the 
Veteran.  See VAOPGCPREC 11-95 [a claim need not be remanded 
solely because of the passage of time when an otherwise 
adequate VA examination was conducted; see also Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007) [another VA examination is 
not warranted based on the mere passage of time]. There 
appears to be ample medical evidence already of record.  
Because the Veteran has neither submitted any medical 
evidence indicating a change in severity, nor any statements 
indicating that she has even sought medical treatment for her 
claimed disabilities within the last four years, the Board 
finds that another VA examination is not warranted.  

The Board observes that all due process concerns have been 
satisfied.                   See 38 C.F.R. § 3.103 (2008).  
The Veteran has retained the services of a representative and 
has been accorded the opportunity to present evidence and 
argument in support of her claim if she so desired.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected nummular eczema.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002);     38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

The Court has held that appeals from initial ratings, as in 
this case, are separate and distinct claims from claims for 
an increased rating.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's skin disability is currently rated under 38 
C.F.R. § 4.118, Diagnostic Code 7806 [dermatitis or eczema] 
(2008).  Diagnostic Code 7806 is deemed by the Board to be 
the most appropriate code, primarily because it pertains 
specifically to the disability at issue [eczema], but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7806.

Specific rating criteria

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002 and 
again in October 2008.  The October 2008 revisions are 
applicable to application for benefits received by the VA on 
or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  In this case, the Veteran filed her claim in 
September 2003.  Therefore, only the post-2002 and pre-
October 2008 version of the schedular criteria, set out 
immediately below, is applicable.  

Diagnostic Code 7806 provides for the following levels of 
disability:

A 60 percent disability rating is appropriate where more than 
40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.

A 30 percent disability rating is appropriate where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.

A 10 percent disability rating is appropriate where at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent of exposed areas 
are affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12 month 
period.

A noncompensable or zero rating is appropriate where less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and; no more than topical therapy 
is required during the past 12-month period.

See 38 C.F.R. § 4.118, Diagnostic Code 7806, as amended by 67 
Fed. Reg. 49596 (July 31, 2002).

Analysis

Schedular rating

In order to obtain a compensable disability rating under 
Diagnostic Code 7806, the Veteran would have to show that at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12 month period.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806. 

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision must be met].

With respect to total exposure, the medical evidence of 
record fails to show that the Veteran's skin disability 
covers more than 3 percent of the entire body, or more than 1 
percent of the exposed areas affected.  Indeed, the November 
2004 VA examiner noted "No acute skin rash at the present 
time, only some areas of hyperpigmentation."  See the 
November 2004 VA examiner's report, page 2. 
These findings are consistent with those of the October 2003 
VA examiner, who specifically noted a diagnosis of "nummular 
eczema, no residual."  See the October 2003 VA examiner's 
report, page 5.  There is no medical evidence to the 
contrary.  

In November 2004, the Veteran submitted pictures of her side, 
arm, thigh, and chest.  As a general matter, the Board is not 
competent to reach any conclusions in matters requiring 
specialized medical skill or training.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Nevertheless, the Board 
is competent to observe what is visible to the naked eye.  
See 38 C.F.R. § 3.159(a)(2) [lay evidence is competent if it 
conveys matters that can be observed and described by a lay 
person]; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The submitted photographs appear to show small areas of 
hyperpigmentation.  There is nothing in the photographs 
submitted by the Veteran that calls into question the 
conclusions reached by the medical examiners [i.e., 
hyperpigmentation covering a minimal percentage of the body].

With respect to systemic therapy, the medical evidence 
indicates that the Veteran has used topical steroids such as 
Betamethasone and Cyclocort to treat her skin disability.  
See the Veteran's May 20, 2004 VA outpatient report, showing 
medications; see also the October 2003 VA examiner's report, 
page 2.  Indeed an August 2003 dermatology record shows that 
the Veteran was "placed on topical steroids and 
moisturizers."  See the Veteran's August 7, 2003 Naval 
Hospital Dermatology Follow-Up Visit report.

Diagnostic Code 7806 distinguishes between "topical 
therapy" and "systemic therapy."  Specifically, if the 
skin disability affects less than 5 percent of the entire 
body or exposed areas, and no more than "topical" therapy 
is required, a noncompensable (zero percent) disability 
rating is assigned.  If treatment of the skin condition 
requires "systemic" therapy, higher ratings are assigned 
depending on frequency of use.  By its own language, 
Diagnostic Code 7806 [as well as identical Code 7816] 
indicates that skin disabilities treated by topical therapy 
alone are rated differently than those requiring non-topical, 
systemic therapy, depending on the disabilities' percentage 
of total body or affected part coverage.  See Lacroix v. 
Peake,  --- Vet. App. ---, 2008 WL 1883992 (2008) [indicating 
that the plain language of DC 7816 supports the argument that 
the appellant's use of topical steroids does not constitute 
constant systemic therapy].  The Board acknowledges that 
Lacroix is a non-precedential decision, but notes that a non-
presidential decision may be cited "for any persuasiveness 
or reasoning it contains."  See Bethea v. Derwinski, 252, 
254 (1992).
 
Accordingly, there is no evidence that the Veteran's service-
connected skin disability has required systemic therapy, and 
a compensable rating on that basis is not warranted.  

Therefore, based on the medical evidence of record, the 
current schedular criteria under Diagnostic Code 7806 do not 
allow for the assignment of a compensable disability rating.  

Fenderson consideration

As noted above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, a noncompensable (zero percent) disability 
rating has been assigned since the effective date of service 
connection, August 10, 2003.  The medical evidence, in 
particular the October 2003 and November 2004 VA examination 
reports, shows that throughout the appeal period the 
Veteran's skin disability has remained stable.  As was 
alluded to above, there is no evidence that the Veteran has 
sought medical treatment for here service-connected eczema 
for a number of years.  Accordingly, staged ratings are not 
applicable.

Extraschedular rating consideration

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of an extraschedular rating in a common 
discussion below.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the criteria for assignment of a 
compensable disability rating for the Veteran's service-
connected eczema are not met.  A preponderance of the 
evidence is against the claim.  The benefit sought on appeal 
is denied.

2.  Entitlement to an increased (compensable) disability 
rating for service connected left knee disability.

Relevant law and regulations

The law and regulations generally pertaining to disability 
ratings and the Veteran's failure to report to a scheduled VA 
examination have been set forth above and will not be 
repeated.  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under       38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R.     § 4.10 
(2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2008). 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2008).
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).

Assignment of diagnostic code

The Veteran's left knee disability manifests as reported knee 
pains "which are described as an ache."  See the October 
2003 VA examiner's report, page 5.  A March 2004 MRI report 
indicated that "[s]ignificant bone or joint abnormality [of 
the left knee] is not seen in the left knee."  See the March 
12, 2004 VA MRI report.  Similarly, a December 2003 
radiological report noted a "normal" impression of the 
Veteran's left knee.  See the December 12, 2003 VA Radiology 
report.  The Veteran has not sought medical treatment for 
knee problems for a number of years. 

The Veteran's knee disability is currently rated under 38 
C.F.R. § 4.71(a), Diagnostic Code 5261 (2008) [limitation of 
extension of the leg].  The Veteran has not suggested that 
any other diagnostic code should be used or would otherwise 
be more appropriate.  Given the Veteran's minimal and 
subjective symptomatology, the Board is hard pressed to find 
any congruent diagnostic code. 

The Board notes that a Veteran may receive separate ratings 
under Diagnostic Code 5260 and 5261 for limitation in both 
flexion and extension of the leg.  See VAOPGCPREC 9-2004.  
Accordingly, the Board will discuss entitlement to increased 
disability ratings under both range of motion diagnostic 
codes below.  

Diagnostic Code 5257 addresses the issue of impairment of the 
knee in the form of recurrent subluxation or lateral 
instability.  There is no medical evidence of record 
indicating any recurrent subluxation or lateral instability 
of the Veteran's right knee.  Pertinently, the October 2003 
VA examiner noted "stable medial and lateral collateral 
ligaments," "[a]nterior and posterior cruciate ligaments," 
and "[m]edial and lateral meniscus."  See the October 2003 
VA examiner's report, page 4.  Therefore, the Board concludes 
that under Diagnostic Code 5257 is not appropriate.

The remaining applicable diagnostic codes relating to knee 
disabilities include Diagnostic Code 5256 [ankylosis of the 
knee], Diagnostic Code 5258 [dislocated semilunar cartilage], 
Diagnostic Code 5259 [removal of semilunar cartilage], 
Diagnostic Code 5262 [impairment of the tibia and fibula], 
and Diagnostic Code 5263 [for genu recurvatum].  There is no 
evidence of record showing that the Veteran has ankylosis of 
the knee, dislocated or removed semilunar cartilage, tibia or 
fibula impairment, or genu recurvatum.  These diagnostic 
codes are not applicable.

Therefore, the Board concludes that Diagnostic Codes 5260, 
5261 or both are the most appropriate in rating the Veteran's 
service-connected left knee disability.

Specific rating criteria

Diagnostic Code 5260 [limitation of flexion of the leg] 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating of limited to 45 degrees, a 20 
percent rating if limited to 30 degrees, and a 30 percent 
rating if limited to 15 degrees.

Diagnostic Code 5261 [limitation of extension of the leg] 
provides a noncompensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.

Analysis

Schedular rating

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2008).

The October 2003 VA examiner reported "zero degrees of full 
extension" of the Veteran's left leg, which comports with 
the assignment of a noncompensable disability rating under 
Diagnostic Code 5261.

Additionally, the October 2003 VA examiner reported "zero to 
140 degrees of flexion" of the Veteran's left leg, which 
similarly comports with the assignment of a noncompensable 
disability rating under Diagnostic Code 5260.  

There is no medical evidence of record contrary to these 
findings.  Because 
there is no evidence that either extension or flexion is 
compensably disabling, a separate compensable rating under 
either Diagnostic Code is not warranted.         See 
VAOPGCPREC 9-2004.  

DeLuca consideration

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2008).  The Board has therefore taken into 
consideration the provisions of            38 C.F.R. §§ 4.40 
and 4.45.

While noting that the Veteran experiences "pains everyday . 
. . described as an ache" and that the Veteran claimed it 
was "difficult to put pressure on her left leg," the 
October 2003 VA examiner did not identify any specific 
limitation of function. Additionally, the October 2003 VA 
examiner noted that the Veteran experienced "[n]o pains on 
range of motion," and her knee pain is "relieved by 
Motrin."  See the October 2003 VA examiner's report, page 4.  
As noted above, the Veteran has full range of left knee 
motion.  

In short, there is no support in the record for an increased 
rating based on DeLuca factors.  Functional loss has not been 
medically identified.  

Fenderson consideration

A noncompensable (zero percent) disability rating has been 
assigned since the effective date of service connection, 
August 10, 2003.  The medical evidence, in particular the 
October 2003 VA examination report, shows that throughout the 
appeal period the Veteran's left knee disability has remained 
stable [i.e., manifested only by complains of pain], and 
Veteran has not evidenced symptomatology warranting a 
disability rating other than the currently-assigned zero 
percent.  Accordingly, staged ratings are not applicable.

Extraschedular rating consideration

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of an extraschedular rating in a common 
discussion below.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for assignment of a 
compensable disability rating for the Veteran's service-
connected left knee disability are not met.  A preponderance 
of the evidence is against the claim.  The benefit sought on 
appeal is denied.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected migraine headaches.

Relevant law and regulations

The law and regulations generally pertaining to disability 
ratings and the Veteran's failure to report to a scheduled VA 
examination have been set forth above and will not be 
repeated.  

Assignment of diagnostic code

The Veteran's headache disability is currently rated under 38 
C.F.R. § 4.124(a), Diagnostic Code 8100 (2008) [migraine].

Diagnostic Code 8100 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue [migraine headaches].

Specific rating criteria

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation.  A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  
A noncompensable evaluation is assigned for migraine 
headaches with less frequent attacks.  

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008).

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson, supra, in which the 
Court quoted Diagnostic Code 8100 verbatim but did not 
specifically address the matter of what is a prostrating 
attack.  According to Webster's New World Dictionary of 
American English, Third College Edition (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."

Analysis

Schedular rating

Diagnostic Code 8100 evaluates headaches based on frequency 
and severity.  The Board will discuss each in turn.

In terms of the frequency of headaches, the Veteran indicated 
to the October 2003 VA examiner that she experienced a 
migraine headache approximately four weeks prior to the 
examination.  She stated that her headaches usually last 
between thirty to forty-five minutes.  She denied nausea and 
vomiting with her headaches, but asserted that eye pain, 
sensitivity to light, and tinnitus was commonly present with 
her headaches.  The examiner diagnosed the Veteran with 
migraines.  

Subsequent VA outpatient treatment records show that the 
Veteran complained of migraine headaches on December 12, 
2003, March 12, 2004, and August 11, 2004.  
There have been no complaints of headaches thereafter.

Based on the above evidence, it appears that the Veteran has 
"less frequent" headaches, occurring fewer than once every 
two months and warranting a noncompensable disability rating 
under Diagnostic Code 8100.  Indeed, there is no indication 
that the Veteran has had a migraine attack for many years.  

Even if the Board were to find that the Veteran experiences 
frequent headaches 
[which the Board obviously does not], the frequency of  
headaches alone is not the sole criterion used to determine 
if the Veteran is entitled to a compensable disability rating 
under Diagnostic Code 8100.  The headaches must also be 
prostrating in nature.  

After having carefully considered all of the evidence, the 
Board finds that prostrating attacks are not shown.  The 
Veteran's own statements do not indicate that her headaches 
are prostrating.  She reported sensitivity to light, eye 
pain, and tinnitus due to her headaches to the April 2003 VA 
examiner.  No evidence of record indicates that her headaches 
have caused her to miss work, or required bed rest.  

The objective medical evidence [or more accurately, lack of 
objective medical evidence] indicates that the Veteran's 
headaches are not prostrating.  The Board finds it 
particularly significant that the Veteran has not sought 
regular VA outpatient treatment for her headaches.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact].

Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable rating 
for the Veteran's service-connected migraine headaches.

Fenderson consideration

A noncompensable (zero percent) disability rating has been 
assigned since the effective date of service connection, 
August 10, 2003.  The medical evidence, to include the lack 
of complaints for a number of years, shows that throughout 
the appeal period the Veteran's headache disability has 
remained stable and Veteran has not evidenced symptomatology 
warranting a disability rating other than the currently-
assigned zero percent.  Accordingly, staged ratings are not 
applicable.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for assignment of a 
compensable disability rating for the Veteran's service-
connected migraine headaches are not met.  A preponderance of 
the evidence is against the claim.  The benefit sought on 
appeal is denied.

Extraschedular rating consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                    See also 
VAOPGCPREC 6-96.  However, the Board can address the matter 
of referral of a disability to appropriate VA officials for 
such consideration.
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Referral for extraschedular remains unwarranted as the third 
Thun criterion is not met.  Specifically, there is no showing 
of marked interference with employment or frequent periods of 
hospitalization.  Additionally, there is no evidence of 
record that there has been any marked interference in the 
Veteran's employment due to her service-connected eczema, 
left knee disability, or headache disability.  The Veteran 
reported no interference with employment due to her eczema, 
left knee disability, or headaches during the October 2003 or 
November 2004 VA examinations, and the examiners similarly 
did not identify any such interference.  There is also no 
evidence of hospitalization for any of the three service-
connected disabilities. 

Finally, there is no competent medical evidence of an 
exceptional or unusual clinical presentation with regards to 
the Veteran's skin disability, left knee disability, and 
headache disability.

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

4.  Entitlement to service connection for bilateral athlete's 
foot.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

The Veteran claims entitlement to service connection for 
athlete's foot, also known as tinea pedis, which is tinea 
involving the feet.  The Veteran is currently service-
connected for onychomycosis, also known as tinea unguium, 
which is tinea involving the nails.  See Dorland's 
Illustrated Medical Dictionary, 31st ed., 2007.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With respect to crucial element (1), current disability, 
there is no medical evidence in the record on appeal which 
indicates the Veteran currently has athlete's foot.  The 
October 2003 VA examiner examined the Veteran's feet and 
noted no visible rashes at the time.  Pertinently, the VA 
examiner diagnosed the Veteran with "Athlete's foot, non-
current."  See the October 2003 VA examiner's report, pages 
1 and 5.   

The Veteran's representative argues that the Veteran does in 
fact have a current diagnosis of athlete's foot.  
Specifically, the Veteran's representative asserts that  the 
Veteran was "diagnosed with tinea of the nails and feet" in 
a March 12, 2004 treatment record. [Emphasis added by the 
Board.]  See the April 2009 Informal Hearing Presentation, 
page 6.  

In actuality, the March 12, 2004 treatment record documents 
that the Veteran sought treatment for a right toe infection, 
and was diagnosed with "[t]inea of nails of feet."  See the 
March 12, 2004 VA outpatient treatment record.  While the 
Board recognizes the subtlety of this difference, the 
distinction is critical when evaluating whether the Veteran 
currently has a diagnosis of athlete's foot [tinea of the 
feet], as opposed to onychomycosis [tinea of the nails], as 
noted above.  In essence, the March 12, 2004 examiner merely 
reaffirmed the Veteran's current diagnosis of her service-
connected tinea of the nails of the feet [versus the nails of 
the hands].  Contrary to the assertions of the Veteran's 
representative, this examiner did not diagnose tinea of the 
feet.  

Additionally, a different treatment report in March 2004 
noted that the Veteran has a history of "tinea and nail 
removed from great toe of the [right]."                          
See the Veteran's March 18, 2004 Podiatry Consult Request 
report.  The Board notes that this assessment is consistent 
with the Veteran's history of tinea of the nails, or 
onychomycosis.  There is no suggestion that the Veteran had 
tinea of the feet, or athlete's foot.

Finally, an August 2004 Podiatry Consult report diagnosed 
"[d]ystrophic nail plate symptomatic," but was pertinently 
negative as to athlete's foot.  See the Veteran's August 14, 
2004 Podiatry Consult report.  

As was discussed above, the Veteran has not sought treatment 
for foot problems for a number of years.

The Veteran has not submitted any medical evidence showing 
the existence of bilateral athlete's foot.  The Board notes 
that the Veteran has been accorded ample opportunity to 
furnish medical and other evidence in support of her claim; 
she has not done so.  See 38 U.S.C.A. § 5107 (West 2002) [it 
is a claimant's responsibility to support a claim of 
entitlement to VA benefits].

In the absence of any diagnosed athlete's foot, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met, and the Veteran's claim fails 
on this basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
athlete's foot, as all three Hickson elements are not 
satisfied.  The benefit sought on appeal is denied.

5.  Entitlement to service connection for low back pain.

6.  Entitlement to service connection for abdominal pain.

For the sake of economy, because these two issues on appeal 
involve the application of identical law to virtually 
identical facts, the Board will discuss them together.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Analysis

With respect to Hickson element (1), current disability, 
although the Veteran has complained of back and abdominal 
pains, there is no medical evidence in the record which 
indicates that she has either a chronic back or chronic 
abdominal disability.  Symptoms such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, do 
not constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  

The medical evidence in the record shows that the Veteran has 
no diagnosed back disability.  In particular, after a 
thorough physical examination, the October 2003 VA examiner 
diagnosed the Veteran with "chronic low back pain, 
mechanical . . . ."  See the October 2003 VA examiner's 
report, page 5.  Additionally a June 2004 magnetic resonance 
imaging (MRI) test showed an "[u]nremarkable MRI scan of the 
lumbar spine," and X-ray results from March 2004 likewise 
showed a "normal" evaluation of the lumbosacral spine.  See 
the June 1, 2004 and March 12, 2004 VA outpatient treatment 
reports respectively.  Further, an April 2004 VA Consult 
Result confirmed the finding of the October 2003 VA examiner, 
noting an assessment of  "chronic low back pain."  See the 
April 7, 2004 VA Consult Result.  

The Board notes in passing that in October 2004, one VA 
treating physician noted that the Veteran appeared to have 
low back pain with "postural syndrome."           See the 
October 20, 2004 VA Patient Consult Report.  There is no 
explanation for this comment, to include what "postural 
syndrome" might be, and whether such is a cause, or an 
effect, of the back pain.  In any event, none of the other 
medical evidence of record indicates the presence of any 
disorder responsible for the Veteran's reported back pain.  

Moving on to the Veteran's abdominal pain, the October 2003 
VA examiner specifically noted that "[n]o diagnosis has ever 
been made."  See the October 2003 VA examiner's report, page 
3.  Indeed, upon examination of the Veteran, the VA 
examiner's diagnosis was "[a]bdominal pains, right lower 
quadrant, etiology undetermined."  See id., page 5.  No 
medical evidence of record shows treatment for, or a 
diagnosis of an abdominal disability.   

The Board notes that the Veteran has been accorded ample 
opportunity to furnish medical and other evidence in support 
of her claims; she has not done so.             See 
38 U.S.C.A. § 5107 (West 2002) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].

In the absence of any diagnosed low back or abdominal 
disability, service connection may not be granted.  See 
Degmetich and Gilpin, supra.  Accordingly, Hickson element 
(1) has not been met as to both issues, and the Veteran's 
claims fails on this basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
low back pain and abdominal pain.  The benefits sought on 
appeal are denied.


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected nummular eczema is denied.

Entitlement to an increased (compensable) disability rating 
for service-connected left knee disability is denied.

Entitlement to an increased (compensable) disability rating 
for service-connected migraine headaches is denied.

Entitlement to service connection for bilateral athlete's 
foot is denied.

Entitlement to service connection for a low back pain is 
denied.

Entitlement to service connection for abdominal pain is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


